UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 12-1389


XULI ZHANG,

                 Plaintiff - Appellant,

          v.

POLICE S. REGAN; POLICE PEC. M. GREEN,

                 Defendants -    Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Theresa C. Buchanan,
Magistrate Judge. (1:10-cv-01329-TCB)


Submitted:    July 10, 2012                   Decided:   July 18, 2012


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Xuli Zhang, Appellant Pro Se.         Karen L. Gibbons,         COUNTY
ATTORNEY'S OFFICE, Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Xuli     Zhang       appeals      the    magistrate      judge’s       order

denying    her   Fed.      R.    Civ.   P.   60(b)    motion    to   set   aside     the

magistrate judge’s order denying relief on her 42 U.S.C. § 1983

(2006) complaint. *             We have reviewed the record and find no

reversible error.          Accordingly, we affirm the magistrate judge’s

order.     See     Zhang    v.    Regan,     No.    1:10-cv-01329-TCB      (E.D.     Va.

Mar. 20,    2012).         We    deny   Zhang’s      motion    for   a   remand.      We

dispense    with     oral        argument    because     the     facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                             AFFIRMED




     *
       The parties consented to proceeding before a magistrate
judge pursuant to 28 U.S.C. § 636(c) (2006).



                                             2